Deen, Judge.
The original decision in this case reversing denial of summary judgment to the plaintiffs (130 Ga. App. 431 (203 SE2d 617)) was reversed by the Supreme Court (233 Ga. 1 (209 SE2d 599)) as to the second division thereof. Accordingly, the second division of the decision of this court rendered on November 28, 1973, is hereby vacated, and the denial of the petitioners’ motion for summary judgment as to this being a class action is reversed, with the proviso that while this action for declaratory judgment voiding assessments and levies of ad valorem tax for the year 1972 is sustainable as a class action, the protective order issued by the trial court is effective only from and after December 4, 1972.
All other holdings in our original decision are affirmed.

Judgment reversed.


Bell, C. J., and Quillian, J., concur.